DETAILED ACTION
This action is responsive to the application No. 16/323,661 filed on February 06, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/02/2022 responding to the Office action mailed on 11/03/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-5 and 22-30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Van Bentum (US 2007/0155122).

Regarding Claim 1, Cea (see, e.g., Figs. 3, 4c-4d), teaches an integrated circuit apparatus comprising:
a body 112 projecting from a substrate 102 (see, e.g., para. 0014-0015);
a transistor 100 (see, e.g., par. 0005) formed on a first portion 1121 of the body 112, the transistor 100 comprising a gate stack 132 contacting at least two adjacent sides of the body 112 (see, e.g., par. 0012) and a source and a drain (see, e.g., par. 0021) on opposing sides of the gate stack 132 and a channel defined in the body 112 between the source and the drain (see, e.g., par. 0012), wherein the first portion 1121 of the body 112 has a height and a width (see, e.g., Figs. 3, 4c-4d); and
a plug 152 formed in a second portion of the body 112 (i.e., portion between 1121 and 1122), the plug 152 comprising a material operable to impart a stress on the first portion 1121 of the body 112 (see, e.g., pars. 0023-0025), wherein the plug 152 has the height and the width of the first portion 1121 of the body 112 (see, e.g., Figs. 3, 4c-4d).
Cea is silent with respect to the claim limitations that the plug comprises a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material, wherein the liner material 
Van Bentum (see, e.g., Figs. 2a-2e), in similar strained CMOS devices to those of Cea, on the other hand, teaches that the plug 206B comprises a liner material 210B and a core material 209, the core material 209 within the liner material 210B, wherein the liner material 210B completely laterally surrounds the core material 209, wherein the liner material 210B extends along an entirety of the height of the first portion 220B of the body 220, and wherein the liner material 210B has an uppermost surface co-planar with an uppermost surface of the core material 209.  Consequently, due to the thermal oxide layer 210B, an increased corner rounding at the upper portions 208B may be achieved, while on the other hand an increased compressive stress may be generated due to the additional growth of oxide material in the layer 210B.  A corresponding increased compressive stress may be advantageous for the formation of respective field effect transistors, such as P-channel transistor elements, wherein the compressive stress generated by the layer 210B may be efficiently transferred into a respective channel region, thereby significantly enhancing the charge carrier mobility of holes in the P-channel field effect transistor, which directly translates into a respective enhanced current drive capability (see, e.g., pars. 0035, 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Cea’s device the plug comprising a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds 

Regarding Claim 2, Cea and Van Bentum teach all aspects of claim 1.  Van Bentum (see, e.g., Figs. 2a-2e), teaches that that the stress is a compressive stress (see, e.g., pars. 0035, 0038).

Regarding Claim 4, Cea and Van Bentum teach all aspects of claim 1.  Van Bentum (see, e.g., Figs. 2a-2e), teaches that the material of the plug 206B comprises an electrically insulating material (see, e.g., pars. 0030, 0035).  

Regarding Claim 5, Cea and Van Bentum teach all aspects of claim 1.  Van Bentum (see, e.g., Figs, 2a-2e), teaches that the plug 206B is a first plug 206B (see, e.g., Fig. 2e, left plug 206B) and the apparatus comprises a second plug 206B (see, e.g., Fig. 2e, right plug 206B) in a third portion of the body 220, wherein the first portion of the body 220 is disposed between the second portion and the third portion.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Van Bentum (US 2007/0155122) and further in view of Tamura (US 2006/0220142).

Regarding Claim 3, Cea and Van Bentum teach all aspects of claim 1.  They are silent with respect to the claim limitation that the stress is a tensile stress.  Tamura (see, e.g., Figs. 4-6), in similar strained CMOS devices to those of Cea/Van Bentum, on the other hand, teaches that the stress is a tensile stress that causes an improvement of the operation current of the NMOS transistor (see, e.g., pars. 0074-0075).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Cea’s/Van Bentum’s device, the plug comprising a material operable to impart tensile stress, as taught by Tamura, to improve the operation current of the NMOS transistor.

Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Van Bentum (US 2007/0155122) and further in view of Mukherjee (US 2014/0070320).

Regarding Claim 22, Cea (see, e.g., Figs. 3, 4c-4d), teaches a computing device, comprising:
a component including an integrated circuit structure (see, e.g., par. 0001), comprising:
a body 112 projecting from a substrate 102 (see, e.g., para. 0014-0015);
a transistor 100 (see, e.g., par. 0005) formed on a first portion 1121 of the body 112, the transistor 100 comprising a gate stack 132 contacting at least two adjacent sides of the body 112 (see, e.g., par. 0012) and a source and a drain e.g., par. 0021) on opposing sides of the gate stack 132 and a channel defined in the body 112 between the source and the drain (see, e.g., par. 0012), wherein the first portion 1121 of the body 112 has a height and a width (see, e.g., Figs. 3, 4c-4d); and
a plug 152 formed in a second portion of the body 112 (i.e., portion between 1121 and 1122), the plug 152 comprising a material operable to impart a stress on the first portion 1121 of the body 112 (see, e.g., pars. 0023-0025), wherein the plug 152 has the height and the width of the first portion 1121 of the body 112 (see, e.g., Figs. 3, 4c-4d).
Cea is silent with respect to the claim limitations of a board and that the component is coupled to the board; and that the plug comprises a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material, wherein the liner material extends along an entirety of the height of the first portion of the body, and wherein the liner material has an uppermost surface co-planar with an uppermost surface of the core material.
Mukherjee (see, e.g., Figs. 10-11), on the other hand, teaches a board and a component coupled to the board to achieve a mobile computing platform which employs logic and analog FinFETs (see, e.g., Mukherjee pars. 0039-0045) and Van Bentum (see, e.g., Figs. 2a-2e), in similar strained CMOS devices to those of Cea, on the other hand, teaches that the plug comprises a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material, wherein the liner material extends along an entirety of the height of the first 210B, an increased corner rounding at the upper portions 208B may be achieved, while on the other hand an increased compressive stress may be generated due to the additional growth of oxide material in the layer 210B.  A corresponding increased compressive stress may be advantageous for the formation of respective field effect transistors, such as P-channel transistor elements, wherein the compressive stress generated by the layer 210B may be efficiently transferred into a respective channel region, thereby significantly enhancing the charge carrier mobility of holes in the P-channel field effect transistor, which directly translates into a respective enhanced current drive capability (see, e.g., pars. 0035, 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a board and coupling the component to the board in Cea’s device, as taught by Mukherjee, to achieve a mobile computing platform which employs logic and analog FinFETs and to include the plug comprising a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material, and wherein the liner material extends along an entirety of the height of the first portion of the body, and wherein the liner material has an uppermost surface co-planar with an uppermost surface of the core material, as taught by Van Bentum, to increase a corresponding compressive stress which may be advantageous for the formation of respective field effect transistors, such as P-channel transistor elements, wherein the compressive stress generated by the layer liner may be efficiently transferred 

Regarding Claim 23, Cea, Mukherjee, and Van Bentum teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a memory DRAM coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 24, Cea, Mukherjee, and Van Bentum teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a communication chip 1006 coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 25, Cea, Mukherjee, and Van Bentum teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a camera coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 26, Cea, Mukherjee, and Van Bentum teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a battery coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 27, Cea, Mukherjee, and Van Bentum teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches an antenna coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 28, Cea, Mukherjee, and Van Bentum teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the component is a packaged integrated circuit die (see, e.g., par. 0043).  

Regarding Claim 29, Cea, Mukherjee, and Van Bentum teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor (see, e.g., par. 0043).  

Regarding Claim 30, Cea, Mukherjee, and Van Bentum teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box (see, e.g., par. 0040).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 filed on 02/02/2022 have been fully considered but are not persuasive.

The Applicants argue:
Applicant understands the isolation trench 206B of Van Bentum as having an uppermost surface above an uppermost surface of the thermal oxide liner 210B.  As such, 

The examiner responds:
Van Bentum (see, e.g., Fig. 2e), clearly teaches that the liner material 210B has an uppermost surface co-planar with an uppermost surface of the core material 209.
Fig. 2e shows the transistor 222A after excess layers 202, 203, and 209 have been planarized and removed and the active regions and channel region 221B have been formed.  The active transistor areas with the corresponding intrinsic stress 211B in the semiconductor region 220B are co-planar with the isolation trench 206B, thus, coplanar with the thermal oxide liner material 210B and core material 209.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814